Citation Nr: 1511583	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  06-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder and a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his grandmother, and his grandfather


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to February 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the claim on appeal in March 2007.  In May 2013, the Board denied the claim, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a November 2014 Order, the Court granted the JMR and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 JMR, the parties agreed that "remand is required in this case because the VA failed to fulfill its duty to assist with regard to [the Veteran's] 1994 and 1995 University Hospital of Cleveland treatment records."  The parties noted that, "[i]n the March 2007 remand order, the Board instructed the regional office (RO) to 'contact the [Veteran] and ask him to submit, or authorize VA to obtain, private medical records for treatment of psychiatric and back conditions at the University Hospital [of] Cleveland beginning in 1994 or 1995,'" and that "the Board further instructed, 'If the [Veteran] provides the requisite authorization, the RO should attempt to obtain any such records.'"  The parties further noted that the AOJ "sent [the Veteran] a letter requesting that he complete and return a VA Form 21-4142 authorizing and consenting to the release of his 1994 or 1995 treatment records from the University Hospital of Cleveland," that the Veteran completed the form, and that the AOJ "requested [the Veteran's] treatment records from the University Hospital of Cleveland."

However, while "the University Hospital of Cleveland provided [the Veteran's] 2001 treatment records," it "did not indicate whether [his] 1994 and 1995 treatment records existed."  The parties concluded that "VA failed to fulfill its duty to assist with regard to the treatment records because VA did not send a follow-up request to the University Hospital of Cleveland as required by 3.159(c)(1) after not receiving any records for 1994 or 1995 or find that a follow-up request would be futile, and VA did not provide [the Veteran] with the requisite notice under 38 C.F.R. 3.159(e)(1) that it was unable to obtain the records."  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and again ask him to submit, or authorize VA to obtain, all pertinent medical records from the University Hospital of Cleveland beginning in 1994 or 1995.  If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1), as well as requisite notice to the Veteran under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




